UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                              x

                                                                   MEMO ENDORSED
                                                              :
TAWFEEQ ALMOAYED BUILDING CO., W.L.L. and
                                                              :
ABDULLA ALMOAYED,
                                                              :
                                                              :
                                                              :
                                      Plaintiffs,
                                                              :
                                                                  Case No. 21-cv-01989-KPF
                                                              :
               -against-
                                                              :
                                                              :
SITE DEVELOPMENT GROUP, INC.,
                                                              :
                                                              :
                                               Defendant.
                                                              x

                            JOINT STIPULATION AND
                    CONFIDENTIALITY AND PROTECTIVE ORDER

       This matter comes before the Court by the stipulation of Plaintiffs Tawfeeq Almoayed

Building Co., W.L.L. and Abdulla Almoayed (collectively, “Plaintiffs”) and Defendant Site

Development Group, Inc. (“SDG,” together with Plaintiffs, the “Parties”), for the entry of a

protective order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, limiting the

review, copying, dissemination, and filing of confidential and/or proprietary documents and

information to be produced by either Party or their respective counsel, or by any non-party, in the

course of discovery in this matter to the extent set forth below (the “Stipulation”). Having found

that the Parties, by, between, and among their respective counsel, have stipulated and agreed to

the terms set forth herein, and good causing having been shown,

       IT IS ORDERED that:

1.     This Stipulation is being entered into to facilitate the production, exchange, and discovery

       of documents and information that the Parties agree merit confidential treatment. This

       Stipulation shall govern the handling of documents, depositions, deposition exhibits,
     interrogatory responses, admissions, electronically stored information (“ESI”) and any

     other information or material produced, given or exchanged by and among the Parties and

     any non-parties to the above-captioned action (the “Litigation”) in connection with

     discovery in the Litigation (such information or material hereinafter referred to as

     “Discovery Material”).

2.   Either Party may designate Discovery Material it produces in connection with this

     Litigation as “Confidential” or “Highly Confidential” either by notation on the document,

     statement on the record of the deposition, written notice to counsel for the Parties hereto,

     or by other appropriate means. In the case of documents produced in native, electronic

     form, the confidentiality can be designated on the placeholder sheet produced along with

     that document, or in a confidentiality metadata field.

3.   As used herein:

     (a)    “Confidential Information” shall mean all Discovery Material, and all information

            contained therein, and other information designated as “Confidential,” that the

            Producing Party (as defined below) reasonably and in good faith believes

            constitutes and/or contains (i) current trade secrets or other non-public research,

            development, financial, or commercial information that requires the protections

            provided in this Stipulation or (ii) Non-Party Borrower Information (defined

            below).

     (b)    “Highly Confidential Information” shall mean all Discovery Material, and all

            information contained therein, and other information designated as “Highly

            Confidential,” that the Producing Party reasonably and in good faith believes

            constitutes and/or contains current trade secrets, proprietary business information,



                                              2
            or other information the disclosure of which would result in competitive,

            commercial, or financial harm to the Producing Party or its personnel, clients, or

            customers if disclosed. Highly Confidential Information may also include Non-

            Party Borrower Information, as defined below. By designating a document as

            “Highly Confidential,” the Producing Party affirms that its counsel in the

            Litigation has reviewed the subject document and made a good faith

            determination that it qualifies for protection as “Highly Confidential

            Information.”

     (c)    “Protected Information” hall mean Confidential Information and Highly

            Confidential Information, collectively.

     (d)    “Producing Party” shall mean the Party to this Litigation and/or any non-party

            producing Protected Information in connection with discovery in this Litigation,

            or the Party asserting the confidentiality designation, as the case may be.

     (e)    “Receiving Party” shall mean the Party to this Litigation and/or any non-party

            receiving Protected Information in connection with discovery in this Litigation.

4.   ESI designated as “Confidential” or “Highly Confidential” shall be so designated by

     including a “Confidential” or “Highly Confidential” notice in the body of the electronic

     document or by affixing a stamp with such notice to the medium (including, but not

     limited to, tapes, CDs, DVDs, and flash drives) on which the ESI is stored before copies

     are delivered to a Receiving Party. Printouts of any such ESI designated as Confidential

     Discovery Material or Highly Confidential Discovery Material shall be treated in

     accordance with the terms of this Stipulation and Order. Notwithstanding the foregoing,

     Excel documents or any other type of electronically stored information produced in



                                              3
     native format (together, “Natively Produced ESI”) need not be produced using a means

     sufficient to ensure that every page of such document, when printed, contains the

     appropriate mark or stamp. Instead, the Disclosing Party shall use reasonable means to

     designate “Confidential” or “Highly Confidential” as appropriate, by (a) producing a

     TIFF placeholder image corresponding to the Natively Produced ESI that includes a

     “Confidential” or “Highly Confidential” mark; and (b) including “Confidential” or

     “Highly Confidential,” as appropriate, on the label of the media or in the transmittal e-

     mail containing the Natively Produced ESI.

5.   The designation of any Discovery Material as “Confidential” or “Highly Confidential” is

     not intended to, and shall not be construed as, an admission that the Discovery Material is

     relevant, not subject to an applicable privilege or protection, admissible, or reasonably

     calculated to lead to the discovery of admissible evidence. The Receiving Party may, at

     any time, notify the Producing Party that the Receiving Party does not concur in the

     designation of Discovery Material as “Confidential” or “Highly Confidential

     Information.”      The Parties shall meet and confer in good faith regarding any such

     disagreement over the classification of Discovery Material and if the Producing Party

     does not agree to change the designation of such Discovery Material, the Receiving Party

     may move the Court for an order removing the designation of such Discovery Material as

     Protected Information. Upon such a motion, the Producing Party shall bear the burden to

     prove that the Discovery Material in question is Protected Information. If such a motion

     is filed, the Discovery Material shall be deemed Protected Information, with the same

     confidentiality designation as asserted by the Producing Party, unless and until the Court

     rules otherwise.



                                              4
6.   In order to expedite the production of voluminous materials, a Producing Party may, but

     is not required to, produce materials without a detailed review for confidentiality

     designation and may designate collections of documents that, by their nature, contain

     Confidential Information as “Confidential,” notwithstanding that some of the documents

     within the collection may not qualify for such designation. A Party’s “bulk” designation

     of documents shall not constitute waiver of any Party’s rights set forth in this Stipulation.

     Notwithstanding the foregoing, a Receiving Party may at any time challenge the

     designation of one or more particular documents on the grounds that the document(s) do

     not qualify for protection.

7.   Except with the prior written consent of the Producing Party or by Order of the Court,

     Confidential Information shall not be furnished, shown, or disclosed to any person or

     entity except to:

     (a)    counsel for the Parties to this Litigation and their associated attorneys, paralegals

            and other professional personnel (including support staff) who are directly

            assisting such counsel in the preparation of this Litigation for trial or other

            proceeding herein, are under the supervision or control of such counsel, and who

            have been advised of their obligations hereunder;

     (b)    expert witnesses or consultants who are employed or retained by a Party in

            connection with the prosecution or defense of this Litigation, and members of the

            expert witnesses’ or consultants’ staff working under the expert witnesses’ or

            consultants’ supervision, provided, however, that such Confidential Information is

            furnished, shown or disclosed to them in accordance with Paragraph 9 hereof;




                                              5
     (c)    third-party vendors or consultants retained by the Parties or their counsel to

            furnish technical services in connection with this Litigation and who have been

            advised of their obligations hereunder;

     (d)    the Court and court personnel, if filed in accordance with Paragraph 15 hereof;

     (e)    an officer before whom a deposition is taken, including stenographic reporters,

            videographers, and any necessary secretarial, clerical, or other personnel of such

            officer, if furnished, shown, or disclosed in accordance with Paragraph 13 hereof;

     (f)    trial and deposition witnesses, if furnished, shown, or disclosed in accordance

            with Paragraphs 12 and 13, respectively, hereof;

     (g)    personnel of the Parties actually engaged in assisting in the preparation of this

            Litigation for trial or other proceeding herein and who have been advised of their

            obligations hereunder;

     (h)    former personnel of the Parties actually engaged in assisting in the preparation of

            this Litigation for trial or other proceeding herein provided, however, that such

            Confidential Information is furnished, shown, or disclosed to them in accordance

            with Paragraph 8 hereof;

     (i)    any mediator or arbitrator engaged by the Parties to this Litigation; and

     (j)    any other person agreed to by the Parties.

8.   No disclosure of Highly Confidential Information may be made to any person or entity

     other than:

     (a)    counsel for the Parties to this Litigation and their associated attorneys, paralegals,

            and other professional personnel (including support staff) who are directly

            assisting such counsel in the preparation of this Litigation for trial or other



                                              6
      proceeding herein, are under the supervision or control of such counsel, and who

      have been advised of their obligations hereunder. Disclosure to in-house counsel,

      paralegals, and other professional personnel (including support staff) shall be

      limited to those in-house counsel providing legal advice in connection with this

      Litigation and the paralegals and other professional personnel supporting such in

      house counsel, and Highly Confidential Information may not be disclosed to any

      other officers, directors, employees, or agents of a Party, including other in-house

      counsel, paralegals, and other professional personnel. For the avoidance of doubt,

      Highly Confidential Information disclosed to in-house counsel may not be used

      for any business or other purpose unrelated to the prosecution or defense of this

      Litigation;

(b)   expert witnesses or consultants who are employed or retained by a Party in

      connection with the prosecution or defense of this Litigation, and members of the

      expert witnesses’ or consultants’ staff working under the expert witnesses’ or

      consultants supervision, provided, however, that such Highly Confidential

      Information is furnished, shown or disclosed in accordance with Paragraph 9

      hereof;

(c)   third-party vendors or consultants retained by the Parties or their counsel to

      furnish technical services in connection with this Litigation and who have been

      advised of their obligations hereunder;

(d)   the Court and court personnel, if filed in accordance with Paragraph 15, hereof;




                                       7
      (e)    an officer before whom a deposition is taken, including stenographic reporters,

             videographers, and any necessary secretarial, clerical, or other personnel of such

             officer, if furnished, shown, or disclosed in accordance with Paragraph 13 hereof;

      (f)    trial and deposition witnesses, if furnished, shown, or disclosed in accordance

             with Paragraphs 12 and 13, respectively, hereof;

      (g)    any mediator or arbitrator engaged by the parties to this Litigation; and

      (h)    any other person agreed to by the Parties.

9.    Before any disclosure of Protected Information is made pursuant to Paragraphs 7(b) or

      7(h), or 8(b) hereof, counsel for the Receiving Party shall obtain from the intended

      recipient of the Protected Information such person’s written undertaking, in the form of

      Exhibit A attached hereto, to comply with and be bound by its terms.

10.   Protected Information shall be utilized by the Receiving Party only for purposes of this

      Litigation, and for no other purposes.

11.   All depositions shall presumptively be treated as Confidential Information subject to this

      Stipulation during the deposition and until thirty (30) days after the final transcript of said

      deposition is received by counsel for each of the Parties, unless otherwise specified in

      writing or on the record. At or before the end of such thirty (30) day period, the

      deposition, or pages thereof, may be designated for future purposes as Confidential

      Information by any Party or, where applicable, by the non-party providing the deposition

      testimony.    Notwithstanding the foregoing, all depositions at which one or more

      documents designated as Highly Confidential are introduced as exhibits shall be

      presumptively treated as Highly Confidential Information and subject to this Stipulation

      during the deposition and until thirty (30) days after the final transcript of said deposition



                                                8
      is received by counsel for each of the Parties. At or before the end of such thirty (30) day

      period, the deposition, or pages thereof, may be designated for future purposes as

      Confidential or Highly Confidential Information by any Party or, where applicable, by

      the non-party providing the deposition testimony.

12.   Should the need arise for any of the Parties to disclose Protected Information during any

      hearing or trial before the Court, including through argument or the presentation of

      evidence, such Party may do so only after taking such steps as the Court shall deem

      necessary to preserve the confidentiality of such Protected Information.

13.   This Stipulation shall not preclude counsel for the Parties from using Protected

      Information during any deposition in this Litigation, provided that prior to any such use,

      the Party intending to use Protected Information shall: (a) provide a copy of this

      Stipulation to the witness, and others to whom disclosure is intended to be made; (b)

      explain the Stipulation to said persons and/or cause them to read the Stipulation; and (c)

      request that said persons execute the undertaking attached hereto as Exhibit A, if such

      persons are not covered by Paragraphs 7 and 8 of this Stipulation. Should any said

      person refuse to execute the undertaking, counsel for the Parties may still use the

      Protected Information during the deposition and the Parties agree that the use of such

      Protected Information during the deposition shall not negate its treatment as Protected

      Information pursuant to this Stipulation.

14.   A Party may designate as Confidential Information any Discovery Material produced or

      given by any non-party to this case, or any portion thereof. In the case of documents,

      designation shall be made by notifying all counsel, in writing, of those documents that are

      to be stamped and treated as Confidential Information at any time up to thirty (30) days



                                                  9
      after actual receipt of copies of those documents by counsel for the Party asserting the

      confidentiality designation. Prior to the expiration of such thirty (30) day period (or until

      a designation is made by counsel, if such a designation is made in a shorter period of

      time), all such documents shall be treated as Confidential Information. In the case of

      testimony, designation shall be made by notifying all counsel, in writing, of those

      portions of a transcript which are to be stamped or otherwise treated as Confidential

      Information at any time up to thirty (30) days after the final transcript is received by

      counsel for the Party asserting the confidentiality designation.

15.   As to the filing of Discovery Material that has previously been designated as comprising

      or containing Protected Information:

      (a)    Any Receiving Party who seeks to file with the Court any Discovery Material that

             has previously been designated by any Producing Party as comprising or

             containing Protected Information, and any pleading, brief, or memorandum which

             reproduces, paraphrases, or discloses Protected Information, shall either (a) obtain

             the Producing Party’s permission to remove the confidentiality designation for the

             Protected Information, or (b) seek leave of the Court to file the Protected

             Information under seal, with such request containing proposed redactions as

             required pursuant to the Individual Practices of this Court.

      (b)    All pleadings, briefs, or memoranda which reproduce, paraphrase, or disclose any

             documents which have previously been designated by a Party as comprising or

             containing Protected Information, shall identify such documents by the production

             number ascribed to them at the time of production.




                                               10
16.   Any person receiving Protected Information shall not reveal or discuss such information

      with any person not entitled to receive such information under the terms hereof.

17.   Any Discovery Material that may contain Protected Information that has been

      inadvertently produced without identification as to its protected nature as provided in

      Paragraphs 2 and/or 14 of this Stipulation, may be so designated by the Party asserting

      the confidentiality designation by written notice to the undersigned counsel for the

      Receiving Party identifying the Discovery Material as “Confidential” or “Highly

      Confidential” within a reasonable time following the discovery that the document or

      information has been produced without such designation.

18.   Extracts and summaries of Protected Information shall also be treated as Confidential or

      Highly Confidential in accordance with the provisions of this Stipulation.

19.   The production or disclosure of Protected Information shall in no way constitute a waiver

      of each Party’s right to object to the production or disclosure of other information in this

      Litigation or in any other action.

20.   A Producing Party’s inadvertent disclosure in connection with this Litigation of one or

      more documents that such Producing Party believes constitute, contain or reflect

      information otherwise protected by the attorney-client privilege, the common interest

      privilege, the work product doctrine, the bank examination privilege, or any other

      privilege or immunity from discovery (“Privileged Documents”), shall not constitute a

      waiver with respect to such Privileged Documents or generally of such privilege or

      immunity.    If a Receiving Party receives materials that appear to be subject to an

      attorney-client privilege, the common interest privilege, the work product doctrine, the

      bank examination privilege, or otherwise protected by a discovery privilege or immunity,



                                              11
      the Receiving Party must refrain from further use or examination of the materials that

      may be privileged, and shall immediately notify the Producing Party, in writing, that he

      or she possesses material that appears to be privileged. In the event a Producing Party

      discovers it has inadvertently disclosed Privileged Documents, the Producing Party may

      provide notice to the other Parties advising of the disclosure and requesting return or

      destruction of the Privileged Documents. Upon such notice, the Receiving Party shall

      make no further use or examination of the Privileged Documents and shall immediately

      segregate them in a manner that will prevent further disclosure or dissemination of their

      contents, and, within ten (l0) days of receiving such notice of inadvertent production of

      Privileged Documents, the Receiving Party shall destroy or return all original documents

      identified by the Producing Party in such notice (whether electronic or hard copy), shall

      destroy or delete any and all copies (whether electronic or hard copy), and shall expunge

      from any other document, information or material derived from the inadvertently

      produced Privileged Documents.        To the extent the Receiving Party provided any

      disclosed Privileged Documents to any other person or non-party, the Receiving Party

      shall promptly make reasonable efforts to retrieve and destroy such Privileged

      Documents and notify the Producing Party that it has done so. The party clawing back

      the inadvertently produced documents will provide the Receiving Party with a privilege

      log that reasonably identifies the basis for the assertion of privilege. If the Receiving

      Party contests any claim of any privilege or immunity from discovery, the Receiving

      Party shall follow the procedures set forth in the parties’ Rule 502(d) Order.

21.   If, based on (1) the privilege log entries provided to the Receiving Party by the Producing

      Party, or (2) the Receiving Party’s review of documents that occurred prior to the



                                               12
      assertion of privilege and claw-back, there is a dispute over whether the clawed back

      documents at issue are protected from disclosure by virtue of a privilege or immunity

      from discovery, the original documents shall nevertheless be immediately destroyed or

      returned to the Producing Party along with all copies (whether electronic or hard copy)

      thereof. All counsel shall undertake reasonable efforts to resolve the issue of whether the

      documents are privileged without court intervention.       To the extent counsel cannot

      resolve the issue, the Receiving Party may bring a motion to compel production of the

      Privileged Documents, but may not assert as a ground for compelling production the fact

      or circumstance that the Privileged Documents had already been produced.                 In

      conjunction with such a motion, the Receiving Party may request the Court review in-

      camera the clawed back documents at issue, and, if the Court so orders, the Producing

      Party shall provide the Privileged Documents under seal to the Court for in-camera

      review. In the event of a motion to compel production of the Privileged Documents, the

      burden is on the Producing Party to provide, in its opposition to the motion to compel,

      information regarding the content and context of the Privileged Documents sufficient to

      establish the applicability of any asserted privilege or immunity from discovery.

22.   If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

      Information it has received from a Producing Party to any person or in any circumstance

      not authorized under this Order, the Receiving Party must promptly, after discovery of

      the disclosure, (a) notify the relevant Producing Party of the unauthorized disclosure(s) in

      writing, (b) make reasonable efforts to retrieve all copies of the Discovery Material

      containing Protected Information from the person or persons to whom unauthorized

      disclosures were made (the “Unauthorized Recipient(s)”), (c) inform the Unauthorized



                                              13
      Recipient(s) of all the terms of this Stipulation, and (d) request the Unauthorized

      Recipient(s) to execute the undertaking attached hereto as Exhibit A.

23.   The Parties will exchange privilege logs in a timely fashion to ensure that there is

      reasonable time for the resolution of any privilege disputes, and the production of any

      documents in connection with such resolution, prior to the close of fact discovery.

      Parties need not log withheld, privileged communications with or documents from

      outside counsel in connection with this Litigation. Parties also need not log withheld,

      privileged communications or documents created on or after February 23, 2017. The

      Parties may also agree to produce metadata or categorical privilege logs as opposed to

      document by document privilege logs. The Parties shall meet and confer in good faith

      regarding the format of the privilege logs.

24.   The Parties agree that they may not have an adequate remedy at law in the event that a

      court of competent jurisdiction determines that there is an actual or threatened breach of

      this Stipulation by either Party and agree that, under such circumstances, the Parties may

      be entitled to specific performance and/or injunctive relief to enforce the terms hereof, in

      addition to any remedy to which they may be entitled at law or in equity.

25.   The provisions of this Stipulation shall be binding upon the Parties. All modifications of,

      waivers of and amendments to this Stipulation must be in writing and signed by, or on

      behalf of, the Parties.

26.   This Stipulation is entered into without prejudice to the right of either Party to seek relief

      from, or modification of, this Stipulation or any provisions thereof by properly noticed

      motion to the Court or to challenge any designation of confidentiality as inappropriate

      under the Federal Rules of Civil Procedure or other applicable law.



                                               14
27.   This Stipulation may be changed by further order of this Court, and without prejudice to

      the rights of a Party to move for relief from any of its provisions, or to seek or agree to

      different or additional protection for any particular material or information.

28.   This Stipulation has no effect upon, and shall not apply to, the Parties’ use of their own

      Discovery Material for any purpose. Nothing herein shall impose any restrictions on the

      use or disclosure by a Party of documents, materials, or information designated as

      Protected Information that has been generated or obtained lawfully by such Party

      independently of the proceedings in this Litigation.

29.   In the event that additional Parties join or are joined in this Litigation, they shall not have

      access to Protected Information until the newly joined Party, by its counsel, has executed

      and filed with the Court its agreement to be fully bound by this Stipulation.

30.   The Parties agree to be bound by the terms of this Stipulation pending the entry by the

      Court of this Stipulation, and any violation of its terms shall be subject to the same

      penalties and sanctions, as if this Stipulation had been entered by the Court.

31.   If any Receiving Party is subpoenaed in any other action or proceeding, is served with a

      document demand or is otherwise compelled by law to produce documents (collectively,

      a “Demand”), and such Demand seeks Discovery Material that was produced or

      designated as Protected Information, or that reflects or contains Protected Information, by

      someone other than the Receiving Party, the Receiving Party shall give prompt written

      notice by hand or electronic or facsimile transmission, within ten (10) business days of

      receipt of such Demand, to the Party or its counsel who produced or designated the

      material as Protected Information. The Receiving Party shall not produce any of the

      Producing Party’s Protected Information, unless court-ordered or otherwise required by



                                                15
      law, for a period of at least ten (10) days after providing the required notice to the

      Producing Party. If, within ten (10) days of receiving such notice, the Producing Party

      gives notice to the Receiving Party that the Producing Party opposes production of its

      Protected Information, the Receiving Party shall object, citing this Stipulation, and not

      thereafter produce such Protected Information, except as required by law. The Producing

      Party shall be solely responsible for pursuing any objection to the requested production.

      Nothing herein shall be construed as requiring the Receiving Party or anyone else

      covered by this Stipulation to challenge or appeal any order requiring production of

      Protected Information covered by this Stipulation, or to subject itself to any penalties for

      non-compliance with any legal process or order, or to seek any relief from this Court. In

      the event that Protected Information is produced to a non-party to this Stipulation in

      response to a Demand, such Discovery Material shall continue to be treated in accordance

      with the designation as Confidential or Highly Confidential Information by the Parties to

      this Stipulation.

32.   To the extent a Receiving Party is required to disclose Protected Information produced in

      the Litigation, without a subpoena or other form of legal process, by a regulatory or

      supervisory agency exercising its visitorial powers pursuant to 12 U.S.C. § 484 and/or 12

      C.F.R. § 7.4000 (“Regulatory Demand”) and compliance with the Regulatory Demand

      renders the Party unable to comply with Paragraph 30 hereof, the Party may comply with

      the Regulatory Demand and shall give prompt written notice by hand or electronic or

      facsimile transmission as soon as is practicable following receipt of the Regulatory

      Demand and no later than the time at which the Party produces the Receiving Party’s

      Protected Information in response to the Regulatory Demand.



                                              16
33.   Nothing herein shall prevent any Receiving Party from disclosing Protected Information

      (a) to the extent necessary to report to appropriate taxing authorities, or to the accountants

      or independent public auditors of the Receiving Party in confidence, as and only to the

      extent required to perform auditing or tax accounting work; and (b) to the extent

      necessary for purposes of financial reporting, including SEC and regulatory filings, and

      other regulatory requests.

34.   For the avoidance of doubt, nothing herein shall preclude counsel from giving advice to

      his or her client in this Litigation that includes a general evaluation of Protected

      Information, provided that counsel shall not disclose the contents of any Protected

      Information in violation of the terms of this Stipulation.

35.   Any Party, in conducting discovery from non-parties in connection with the Litigation,

      must provide any non-party from which it seeks discovery with a copy of this Order so as

      to inform each such non-party of his, her or its rights herein. If a non-party provides

      discovery to any Party in connection with the Litigation, the provisions of this Order shall

      apply to such discovery as if such discovery were being provided by a Party. Under such

      circumstances, the non-party shall have the same rights and obligations under the Order as

      held by the Parties. For the avoidance of doubt, non-parties may designate Discovery

      Material as Confidential or Highly Confidential Information pursuant to Paragraphs 3(a) and

      3(b) as set forth herein.

36.   This Stipulation shall continue to be binding after the conclusion of this Litigation except

      (a) that there shall be no restriction on documents that are used as exhibits in Court

      (unless such exhibits were filed under seal and never unsealed); and (b) that a Party may




                                               17
      seek the written permission of the Producing Party or further order of the Court with

      respect to dissolution or modification of the Stipulation.

37.   Nothing herein shall be deemed to waive any privilege recognized by law, or shall be

      deemed an admission as to the admissibility in evidence of any facts or documents

      revealed in the course of disclosure.

38.   Within one hundred eighty (180) days after the final termination of this Litigation by

      settlement (including, to the extent applicable, final court approval of such settlement) or

      exhaustion of all appeals, all Protected Information produced or designated and all

      reproductions thereof, shall be returned to the Producing Party or shall be destroyed, at

      the option of the Producing Party, which option shall be communicated in writing to the

      Receiving Party promptly. In the event that any Producing Party opts for destruction of

      its Protected Information, the Receiving Party shall certify, in writing, within one

      hundred eighty (180) days of the final termination of this Litigation that it has undertaken

      its best efforts to destroy such physical objects and documents, and that such physical

      objects and documents have been destroyed to the best of its knowledge. These best

      efforts need not include destroying Protected Information residing on back-up tapes or

      other disaster recovery systems. Notwithstanding anything to the contrary, counsel of

      record for the Parties may retain copies of documents constituting work product, reports,

      pleadings, motion papers, discovery responses, deposition and trial transcripts, and

      deposition and trial exhibits. This Stipulation shall not be interpreted in a manner that

      would violate any applicable canons of ethics or codes of professional responsibility.

      Nothing in this Stipulation shall prohibit or interfere with the ability of counsel for any

      Party, or of experts specially retained for this case, to represent any individual,



                                               18
      corporation, or other entity adverse to any Party or its affiliate(s) in connection with any

      other matters. For the avoidance of doubt, experts, third-party vendors, and consultants

      who have received Protected Information shall also be required to return or destroy such

      Protected Information pursuant to the terms of this paragraph.

39.   All Discovery Material shall be used solely for the purpose of conducting this Litigation

      and not for any other purpose whatsoever.

40.   Except as specifically provided herein, the terms, conditions, and limitations of this Order

      shall survive the termination of this Litigation.

41.   During the pendency of this Litigation, the Court shall retain jurisdiction over this Order,

      and persons who receive Discovery Material that has been designated “Confidential” or

      “Highly Confidential” shall be subject to this Order, including any proceedings relating

      to their performance under, or compliance with, this Order.

42.   To maximize the security of information in transit, any media on which Protected

      Information is produced shall be encrypted by the Producing Party. In such cases, the

      Producing Party shall transmit the encryption key or password to the Receiving Party,

      under separate cover, contemporaneously with sending the encrypted media. If a party

      provides another party’s Protected Information to a third party, as identified and

      permitted under this Protective Order, that party shall comply with the requirements of

      this paragraph as if it were the Producing Party.




                                                19
DATED: June 21, 2021


MAYER BROWN LLP


By:
       Christopher J. Houpt

Christopher J. Houpt
1221 Avenue of the Americas
New York, New York 10020
(212) 506-2500

Attorneys for Plaintwv


HINCKLEY. ALLEN               DER LLP



By:
       Jere        Smith

Jeremy 9 Mich
30 s. Pé'arl St.. Suite 901
Albany, New York 12207
(518) 396-3100

Attorneys for Defendant




                                        20
EXHIBIT A

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                               x
                                                               :
TAWFEEQ ALMOAYED BUILDING CO., W.L.L. and
                                                               :
ABDULLA ALMOAYED,
                                                               :
                                                               :
                                                               :
                                      Plaintiffs,
                                                               :
                                                                      Case No. 21-cv-01989-KPF
                                                               :
              -against-
                                                               :
                                                               :
SITE DEVELOPMENT GROUP, INC.,
                                                               :
                                                               :
                                               Defendant.
                                                               x

        UNDERTAKING FOR THE USE OF CONFIDENTIAL INFORMATION


I, _________________, state that:

1.     My business address is _____________________________________________________

2.     My present employer is ____________________________________________________

3.     My present occupation or job description is ____________________________________

4.     I have received a copy of the Joint Stipulation and Confidentiality Order and Protective

       Order (the “Stipulation”) entered in the above-entitled action (the “Litigation”) on

       ____________________

5.     I have carefully read and understand the provisions of the Stipulation.

6.     I will comply with all of the provisions of the Stipulation.

7.     I will hold in confidence, will not disclose to anyone not qualified under the Stipulation,

       and will use only for purposes of this Litigation, any Confidential or Highly Confidential

       Information that is disclosed to me.



                                                    21
8.    At the conclusion of my work on this matter, I will return or destroy, to the extent

      permitted by law, all Confidential or Highly Confidential Information that comes into my

      possession, and documents or things that I have prepared relating thereto, to counsel for

      the Party by whom I am employed or retained, or to counsel from whom I received the

      Confidential or Highly Confidential Information.

9.    I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the

      Stipulation in this Litigation.



Dated: _____________                       By: ______________________________________




                                             22
SO ORDERED:


__________________________
Hon. Katherine Polk Failla
United States District Judge



This confidentiality agreement does not bind the Court or any of its
personnel. The Court can modify this stipulation at any time. The
Court will retain jurisdiction over the terms and conditions of this
agreement only for the pendency of this litigation. Any party
wishing to make redacted or sealed submissions shall comply with Rule
6(A) of this Court's Individual Rules of Civil Procedure.

Dated:      June 21, 2021
            New York, New York
